MacIntyre, J.,
dissenting. Section 26-2607 of the Code says: “Cattle-stealing shall be denominated simple larceny, and be so charged in the indictment.” The indictment did not denominate the offense of cattle-stealing as simple larceny as expressly required by the Code, but, on the contrary, denominated it as a felony. ' I think that when a special demurrer was prepared and in due time filed, asking that the indictment be perfected in this regal'd, the State should have done so. The defendant was entitled to have the indictment conform to what the Code section expressly prescribed, and when the judge by overruling the special -demurrer refused to require the State to conform to this Code section, I think he committed reversible error. If the point had not been raised by demurrer, but made only after verdict, it would be otherwise.